DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the 
RCE filed 9/8/22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.
 
2.	Claims 1-31 are pending.
	Claims 1-31 are rejected.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot in light of new grounds of rejections. Remarks that may apply have been addressed below.
	Applicant states: 
	A:  Taylor plays no part in tailoring a resource locator.
	Response to A:  The Examiner disagrees.  Taylor teaches providers URL represents tailored resource locator via discovery process that may be used by the VoIP device, thus unique/tailored for the VoIP device, (see para. 22).
	B: Spector does not refer whatsoever to any type of tailoring of a resource locator based on an identified communications services carrier.
Response to B:  The Examiner disagrees. Spector teaches generating, by the identity verifier, a tailored resource locator via requesting a unique (tailored) URL (para. 11).
Thus, in summary, as to the remarks that the dependent claims are patentable based on the respective independent claims; the independent claims and their associated dependent claims are currently viewed as not patentable.
   
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 7, 13-15, 18 and 23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598.

 	As per claim 1, Taylor teaches a method of proving possession of a communications device, (Based upon this service information, the user can, in some examples, select a VoIP service provider, create a subscriber account and/or Authenticate (prove possession) the VoIP device 105A-D to an existing subscriber
account) (para. 22, 62), comprising: 
receiving, from a client server, an indicator identifying a communication services carrier servicing the communications device; (the user can select a VoIP service provider, create a subscriber account and/or authenticate the VoIP device; DHCP server 152 can additionally implement an information discovery process that may be used by a VoIP device 105C-D to obtain a list (comprising URLs; indicator/information) of one or more potential VoIP service) (para. 22);
transmitting at least one of the session identifier and the tailored resource locator to the communications device via the client server, (providers URL represents tailored resource locator via discovery process that may be used by the VoIP device, thus unique/tailored for the device; URL of service providers; DHCP server 152 can additionally implement an information discovery process that may be used by a VoIP device; Based upon this service information, the user can, in some examples, select a VoIP service provider, create a subscriber account and/or authenticate the VoIP device (communications device)105A-D to an existing subscriber account) (para. 22); and 
receiving, from the client server via the communication services carrier, one or more identifiers of the communications device, (receives and consolidates device profile (identifiers) and/or authentication requests to facilitate the efficient processing of such requests by the device profile management server 165 and/or the device authentication server 170; device profile includes an assigned telephone number, an IP address) (para. 22, 27, 34); the one or more identifiers to be determined, at least in part, from content stored within, or data derived from, memory of the communications device, (To store a device profile and/or one or more service and/or device configuration parameters and/or variables, the example VoIP device 105 of FIG. 2 includes a device configuration store (memory) 218) (para. 40, 58; Fig. 2).
Taylor does not specifically teach generating, by an identity verifier, a session identifier; 
generating, by the identity verifier, a tailored resource locator based, at least in part, on the indicator identifying the communication services carrier, the tailored resource locator and the session identifier to be used by the communications device to establish a directed connection with the identity verifier at an address corresponding to the tailored resource locator; and receiving identifiers based, at least in part, on the session identifier and the tailored resource locator.
However, Spector teaches generating, by an identity verifier, a session identifier, (the computer program or browser requesting a unique URL and session identifier from a carrier server (identity verifier) that provides data service for the mobile electronic device; (4) the computer program or browser rendering a page comprising the session identifier and the URL) (para. 11); generating, by the identity verifier, a tailored resource locator, (via requesting a unique (tailored) URL) (para. 11) based, at least in part, on the indicator identifying the communication services carrier, (a carrier server that provides data service for the mobile electronic device; (4) the computer program or browser rendering a page comprising the session identifier and the URL; (5) in response to the rendering, the computer program or browser contacting the carrier server using the URL (the carrier server is indicated and identified as providing service to the electronic device. The URL is also for contacting the carrier, thus based on identifying the carrier as well) and providing the session identifier) (para. 11); the tailored resource locator and the session identifier to be used by the communications device to establish a directed connection with the identity verifier at an address corresponding to the tailored resource locator, (the computer program or browser contacting the carrier server using the URL (unique/tailored address) and providing the session identifier, hence directed connection comprises contacting the carrier via the URL and the session identifier) (para. 11); 
and receiving identifiers based, at least in part, on the session identifier and the tailored resource locator, (the carrier may verify the customer information matches the registered customer information for the electronic device. In one embodiment, the carrier server may use the session identifier to retrieve the customer name, address, phone number, email address, etc. that it has registered to the mobile electronic device) (para. 11, 84).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and Spector in order to enhance the carrier verification of user identification by invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device, (Spector; para. 11).


 	As per claim 2, the method of claim 1, Taylor teaches further comprising: determining identity of the communications device based, at least in part, on the received one or more identifiers, (identity determined via the device profile management server which sends the device profile associated with the subscriber account; The VoIP device 105A-D uses one or more parameters from the device profile 768 to register itself, thus further indicating that the profile determining identity of the device) (para. 34, 82, 102). 
 
 	As per claim 3, the method of claim 2, Taylor teaches wherein the received one or more identifiers comprise a telephone number, an International Mobile Subscriber Identifier (IMSI), an Integrated Circuit Card Identifier (ICC ID), an International Mobile Equipment Identifier (IMEI), a Mobile Station International Subscriber Directory Number (MSISDN), a Media Access Control (MAC) address, or any combination thereof, (device profile includes an assigned telephone number) (para. 27). 
 
 	As per claim 4, the method of claim 1, Taylor teaches wherein the resource locator corresponds to a uniform resource locator (URL), (22, 27, 80).  

 	As per claim 7, the method of claim 1, Taylor teaches wherein the indicator identifying the communication services carrier comprises an Internet protocol (IP) address, (identifier (e.g., a URL, IP address, etc. of call processor and/or authentication server both of VOIP provider/carrier) of a device authentication server (of VoIP carrier)) (para. 27, 36; Fig. 1).  

  	As per claim 13, Taylor teaches an identity verifier comprising a processor coupled to at least one memory device, the processor coupled to the at least one memory device, (see VoIP service provider (verifier) comprising processor and memory, see figure 3; server comprises processors and database comprises memory) (para. 25, 49; Fig. 3, 15) to: 
Spector also teaches an identity verifier, (server) (para. 11).
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.
  
 	As per claim 14, the identity verifier of claim 13, the remainder of the limitations are rejected based on the analysis of claim 3, due to the similarity of the limitations.
  
 	As per claim 15, the identity verifier of claim 13, the remainder of the limitations are rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 18, the identity verifier of claim 13, the remainder of the limitations are rejected based on the analysis of claim 7, due to the similarity of the limitations. 
 
 	As per claim 23, Taylor teaches an article comprising: 
a non-transitory storage medium having instructions stored thereon executable by a special-purpose computing platform, (para. 108; Fig. 15): 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.
 
 	As per claim 24, the article of claim 23, Taylor teaches wherein the instructions stored on the non-transitory storage medium are additionally to: access a data store to determine the communication services carrier to provide services to the communications device, (determines based upon the network parameters if more than one VoIP service provider is available (para. 99, block 1120). For example, the VoIP device may contact a web site (data store) that contains and/or lists VoIP service providers available to the VoIP device) (para. 99); based, at least in part, on an Internet protocol (IP) address referred to by the indicator, (via resolve identifiers (e.g., URLs (indicator)) into IP addresses) (para. 24).  

 	As per claim 25, the article of claim 24, Taylor teaches resource locator is to be received by the communications device, (returns (produces, hence generates) a URL) (para. 24), 
Taylor does not specifically teach wherein the resource locator comprises the session identifier, and wherein the resource locator is to be received via the client server.  
However, Spector teaches wherein the resource locator comprises the session identifier and wherein the resource locator is to be received via the client server (the computer program or browser requesting a unique URL and session identifier from a carrier server (client server) that provides data service for the mobile electronic device; the computer program or browser rendering a page comprising the session identifier and the URL; the computer program or browser contacting the carrier server using the URL and providing the session identifier) (para. 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and Spector in order to enhance the carrier verification of user identification by invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device, (Spector; para. 11).

As per claim 27, Taylor teaches receive a tailored resource locator from an identity verifier, (DHCP server 152 can additionally implement an information discovery process that may be used by a VoIP device 105C-D to obtain a list of one or more potential VoIP service providers. An example list includes at least one uniform resource locator (URL) (thus, tailored via discovery proves and URL of providers for VoIP device)), (para. 22);
 the tailored resource locator to have been tailored by the identity verifier based, at least in part, on a communication services carrier, of a plurality of communication services carriers (via list of providers/carriers) (para. 22); 
establish a browser-based session with the identity verifier, (implementing any of the example device authentication servers 170 of FIGS. 1 and/or 3 (hence, of VoIP service provider). To allow a VoIP device 105A-D, a user via a VoIP device 105A-D (e.g., via a micro-browser implemented and/or provided by the VoIP device 105A-D), and a user (e.g., via any web browser) to authenticate (session established) and associate a VoIP device 105A-D with a particular subscriber account) (para. 62);
transmit one or more identifiers to be determined, at least in part, from content stored within, or data derived from, memory of the communications device, to the identity verifier in response to one or more queries from the identity verifier, (device profile management server (of identity verifier) checking (querying) if a request for a device profile has been received (block 1205). If a request for a device profile has been received (block 1205), the device profile management server determines if the request VoIP device has a device identifier that is already provisioned to a subscriber account (block 1210). If the device identifier is already associated with a subscriber account (block 1210), the device profile management server sends the device profile associated with the subscriber account; To store a device profile and/or one or more service and/or device configuration parameters and/or variables, the example VoIP device 105 of FIG. 2 includes a device configuration store (memory) 218) (para. 38, 40, 102; Fig. 2).
Taylor does not specifically teach communication services carrier identified via an indicator transmitted by the communications device; the tailored resource locator comprising a session identifier; 
in response to receipt of the tailored resource locator, establish communications with a computing device at a logical location to correspond to the tailored resource locator under direction of the identity verifier.
However, Spector teaches communication services carrier identified via an indicator transmitted by the communications device, (the computer program or browser rendering (translating, hence transmitting) a page (indicator) comprising the session identifier and the URL (identified carrier/provider); (5) in response to the rendering, the computer program or browser contacting the carrier server using the URL (the carrier server is indicated and identified as providing service to the electronic device. The URL is also for contacting the carrier, thus based on identifying the carrier as well) and providing the session identifier) (para. 11); the tailored resource locator comprising a session identifier, (the computer program or browser contacting the carrier server using the URL (unique/tailored resource locator) and providing the session identifier, hence directed connection comprises contacting the carrier via the URL and the session identifier) (para. 11); 
in response to receipt of the tailored resource locator, establish communications with a computing device at a logical location to correspond to the tailored resource locator under direction of the identity verifier, (in response to the rendering, the computer program or browser contacting (establish communications) the carrier server (identity verifier) using the URL (logical location) and providing the session identifier,) (para. 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and Spector in order to enhance the carrier verification of user identification by invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device, (Spector; para. 11).

	As per claim 28, the communications device of claim 27, the remainder of the limitations are rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 29, the communications device of claim 28, 
Taylor does not specifically teach wherein the session identifier is generated responsive to receipt of an indicator to identify a communication services carrier to provide communication services to the communications device.  
However, Spector teaches, wherein the session identifier is generated responsive to receipt of an indicator to identify a communication services carrier to provide communication services to the communications device (requesting (receipt of an indicator/request) a unique URL (identifies the carrier) and session identifier from a carrier server that provides data service for the mobile electronic device; contacting the carrier server using the URL) (para. 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and Spector in order to enhance the carrier verification of user identification by invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device, (Spector; para. 11).

 	As per claim 30, the communications device of claim 29, Taylor teaches wherein the indicator corresponds to an Internet protocol (IP) address, (identifier (e.g., a URL, IP address, etc. of call processor and/or authentication server both of VOIP provider/carrier) of a device authentication server (of VoIP carrier)) (para. 27, 36; Fig. 1).  

7.	Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598 and further in view of Batchu et al. (Batchu), US PGPub. No.: 20210081632.

 	As per claim 5, the method of claim 1, 
Neither Taylor nor Spector specifically teaches wherein the session identifier comprises one or more one- time-use tokens.  
However, Batchu teaches wherein the session identifier comprises one or more one- time-use tokens, (para. 36).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Spector and Batchu such that the access server validates the access token, validates the registration response, and registers the device, including by storing the MAC address in the user/device record and/or otherwise associating the MAC address with the user/device record, (Batchu; para. 24).

 	As per claim 16, the identity verifier of claim 13, the remainder of the limitations are rejected based on the analysis of claim 5, due to the similarity of the limitations.  

8.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598 and further in view of Yerli, (Yerli), US PGPub. No.: 20170041964.

 	As per claim 6, the method of claim 1, Taylor teaches the indicator identifying the communication services carrier, (para. 22, 23);
Neither Taylor nor Spector specifically teaches indicator comprises an alphanumeric combination.
However, Yerli teaches indicator comprises an alphanumeric combination, (para. 51).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor Spector and Yerli such that the provider of the communication network may track individual client devices and their users, provide targeted services or log respective data in order to comply with legal requirements of individual countries, (Yerli; para. 15). 

 	As per claim 17, the identity verifier of claim 13, the remainder of the limitations are rejected based on the analysis of claim 6, due to the similarity of the limitations.   

9.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598 and further in view of Pugh et al., (Pugh), US PGPub. No.: 20080201401.

 	As per claim 8, the method of claim 7, 
Taylor teaches further comprising: accessing a data store to determine the communication services carrier providing services to the communications device, (determines based upon the network parameters if more than one VoIP service
provider is available (block 1120). For example, the VoIP device may contact a web site (data store) that contains and/or lists VoIP service providers available to the VoIP device) (para. 99).
Neither Taylor nor Spector specifically teach the identity verifier accessing a store to determine carrier based, at least in part, on the IP address.  
However, Pugh teaches identity verifier accessing a store to determine carrier based, at least in part, on the IP address, (server authentication application authenticates; the fragment stores (store) one or more authenticated IP addresses; providing an indication that the IP address of the provider server is an Authenticated IP address (carrier determined)) (para. 12, 72-73, 103).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor Spector and Pugh such that by storing the URL or part URL of content provider servers 3 that employ frequently-changing IP addresses, the server authentication application 15 is still able to identify fraudulent content providers., (Pugh; para. 87). 

 	As per claim 19, the identity verifier of claim 18, the remainder of the limitations are rejected based on the analysis of claim 8, due to the similarity of the limitations.  

10.	Claims 9, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598 and further in view of Mohamed, (Mohamed), US Patent No.: 11076001.

 	As per claim 9, the method of claim 1, Taylor teaches further comprising: the identity verifier: receiving the session from the communications device, (para. 17),
Taylor does not specifically teach receiving the session ID,
However, Spector teaches receiving the session ID, (the computer program or browser rendering a page comprising the session identifier and the URL) (para. 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and Spector in order to enhance the carrier verification of user identification by invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device, (Spector; para. 11).
Neither Taylor nor Spector specifically teaches revoking the session identifier so as to preclude a further use of the session identifier.  
However, Mohamed teaches revoking the session identifier so as to preclude a further use of the session identifier, (the session IDs for sessions 124 may be required to be invalidated and/or deleted to end a session and prevent other malicious users from hijacking the sessions) (col. 9, lines 10-13).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Spector and Mohammed such that when a session is ended, the session IDs for sessions may be required to be invalidated and/or deleted to end a session and prevent other malicious users from hijacking the sessions, (Mohammed; col. 9, lines 10-13).

 	As per claim 20, the identity verifier of claim 13, the remainder of the limitations are rejected based on the analysis of claim 9, due to the similarity of the limitations.

 	As per claim 26, the article of claim 24, Taylor teaches wherein the instructions stored on the non-transitory storage medium are additionally to: establish a browser-based session with the communications device, (micro-browser and/or activation application so that the VoIP device 105 (communication device) can authenticate itself via, for example, a hypertext transfer protocol (HTTP) client-server handshake exchange and/or sequence (session)) (para. 38); and access the data store to determine one or more deterministic events with respect to the communications device, (To store a device profile and/or one or more service and/or device configuration parameters and/or variables (events), the example VoIP device 105 of FIG. 2 includes a device configuration store 218 (data store).) (para. 40)  
Taylor does not specifically teach receive from the communications device, via the client server, the session identifier, 
However, Spector teaches receive from the communications device, via the client server, the session identifier, (the computer program or browser requesting a unique URL and session identifier from a carrier server (client server) that provides (hence, via) data service for the mobile electronic device; (4) the computer program or browser (of communications device) rendering a page comprising the session identifier (thus, received from) and the URL) (para. 11);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and Spector in order to enhance the carrier verification of user identification by invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device, (Spector; para. 11).
	Neither Taylor nor Spector specifically teaches responsive to receipt of the session identifier, revoke the session identifier so as to preclude further use of the session identifier.
However, Mohammed teaches responsive to receipt of the session identifier, revoke the session identifier so as to preclude further use of the session identifier, (the session IDs for sessions 124 may be required to be invalidated and/or deleted to end a session and prevent other malicious users from hijacking the sessions) (col. 9, lines 10-13).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Spector and Mohammed in order to allow for user-controlled session management, the account identifier is required to be established and, at step 404, distributed to service providers, (Mohammed; col. 16, lines 40-45).

11.	Claim 10-11, 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598 and further in view of Pollutro et al. (Pollutro), US Patent. No.: 7644434. 

 	As per claim 10, the method of claim 1, Taylor teaches further comprising: generating, via the identity verifier, at least one additional session identifier, (facilitate telephone calls, thus sessions) (para. 17); and establishing a browser based session with the communications device, (via micro-browser) (para. 38) based at least in part on the at least one additional session identifier.  
	Neither Taylor nor Spector specifically teach additional session identifier.
However, Pollutro teaches additional session identifier, (If the user does have a valid session ID (If the session ID has expired, the security system will remove the session at step 610, and then return to step 604 to create a new (additional) session, thus issue another valid single use token, hence, based on session ID; also additional session id via changing the session id each time user completes an interaction) (col. 2, lines 6-8; col. 9, lines 56-63; Fig. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Spector and Pollutro such that the inactivity period (timeout period) may be set to any predetermined duration (or a variable duration), for example, the session ID may expire if there is more than 15 minutes between interactions. If the session ID has expired, the security system will remove the session at step 610, and then return to step 604 to create a new session, (Pollutro; col. 9, lines 58-63).

 	As per claim 11, the method of claim 10, 
Neither Taylor nor Spector specifically teaches wherein the at least one additional session identifier comprises one or more additional one-time-use tokens.  
However, Pollutro teaches wherein the at least one additional session identifier comprises one or more additional one-time-use tokens, (If the user does have a valid session ID (e.g., a valid single use token), the security system determines whether the session ID has expired at step 608. The inactivity period (timeout period) may be set to any predetermined duration (or a variable duration), for example, the session ID may expire if there is more than 15 minutes between interactions. If the session ID has expired, the security system will remove the session at step 610, and then return to step 604 to create a new session, thus issue another valid single use token) (col. 9, lines 56-63; Fig. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Spector and Pollutro such that the inactivity period (timeout period) may be set to any predetermined duration (or a variable duration), for example, the session ID may expire if there is more than 15 minutes between interactions. If the session ID has expired, the security system will remove the session at step 610, and then return to step 604 to create a new session, (Pollutro; col. 9, lines 58-63).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Spector and Pollutro such that the inactivity period (timeout period) may be set to any predetermined duration (or a variable duration), for example, the session ID may expire if there is more than 15 minutes between interactions. If the session ID has expired, the security system will remove the session at step 610, and then return to step 604 to create a new session, (Pollutro; col. 9, lines 58-63).

 	As per claim 21, the identity verifier of claim 13 the remainder of the limitations are rejected based on the analysis of claim 10, due to the similarity of the limitations.

 	As per claim 22, the identity verifier of claim 21, the remainder of the limitations are rejected based on the analysis of claim 11, due to the similarity of the limitations.  

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598 and further in view of Kwon, (Kwon), US PGPub. No.: 20160105540.

 	As per claim 12, the method of claim 1, 
Taylor does not specifically teach wherein the memory of the communications device corresponds to one or more memory on a subscriber identity module (SIM).
However, Spector teaches wherein the memory of the communications device corresponds to one or more memory on a subscriber identity module (SIM), (para. 120).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and Spector in order to enhance the carrier verification of user identification by invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device, (Spector; para. 11).
Neither Taylor nor Spector specifically teaches memory locations on a subscriber identity module.
However, Kwon teaches memory locations on a subscriber identity module, (para. 156; Fig. 9A)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Spector and Kwon in order to display, based on the provided communication, at least one of first information corresponding to the first SIM information and second information corresponding to the second SIM information, (Kwon; para. 12).

13.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (Taylor), US PGPub. No.: 20080084870 as applied to claims above, in view of Spector et al., (Spector), US PGPub. No.: 20200380598 and further in view of Yerli, (Yerli), US PGPub. No.: 20170041964.

 	As per claim 31, the communications device of claim 29, Taylor teaches indicate a particular communication services carrier to provide services to the communications device, (via based upon this service information, the user can, in some examples, select a (hence, particular) VoIP service provider) (para. 22).
	Neither Taylor nor Spector specifically teach wherein the indicator corresponds to an alphanumeric combination to indicate a particular communication services carrier.
	However, Yerli teaches wherein the indicator corresponds to an alphanumeric combination to indicate a particular communication services carrier (The identification may include any alphanumeric combination and may include a readable representation of a name, for example of the provider of the communication network and of the communication network in any combination) (para. 51).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor Spector and Yerli such that the SSID may be compared to a list of SSIDs of registered wireless communication networks or a respective pattern and, in case of a matching entry, the SSID may be further used to generate the password for accessing the wireless communication network using the parameterized cryptographic function, (Yerli; para. 17).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Narayanaswamy, US PGPub. No.: 20100130169, para. 59 and claim 10.  See form 892.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        9/27/22